Citation Nr: 0830910	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a back injury during service.

2.  Entitlement to service connection for residuals of a back 
injury during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1981.  
He has reported subsequent active or inactive duty for 
training with the Alabama Army National Guard, but this has 
not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This appeal 
was previously before the Board on multiple occasions.  In 
May 2003, it was remanded to provide the veteran with a 
statement of the case on this issue.  In February 2005, it 
was remanded to provide the veteran with an opportunity to 
testify at a personal hearing before a Veterans Law Judge.  
By statement received in February 2005, the veteran indicated 
that he would be unable to report for the hearing, requesting 
instead that his accredited representative handle his appeal 
before the Board.  In August 2005, this matter was again 
remanded to accomplish additional development of the record.

The issue of entitlement to service connection for residuals 
of a back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1995 decision, the RO denied service 
connection for residuals of a back disability; the veteran 
was notified of this decision and furnished notice of his 
appellate rights, but did not file a notice of disagreement.

2.  At the time of the December 1995 adjudication, the RO 
determined the veteran's period of verified service to be 
March 1978 to July 1978, and considered service medical 
records from March 1978 to June 1978.

3.  In a November 1998 decision, the RO denied a petition to 
reopen the claim of service connection for residuals of a 
back disability; the veteran was notified of this decision 
and furnished notice of his appellate rights, but did not 
file a notice of disagreement.

4.  Official service department records regarding the 
veteran's active duty service from June 1978 to June 1981 
appear to have been associated with the claims file 
subsequent to the first decision on this claim, and the claim 
has not yet been reconsidered on the merits in light of the 
new service records.

5.  Evidence received since the RO decisions is new and bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1995 RO decision, which denied service 
connection for residuals of a back injury, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).

2.  The November 1998 RO decision, which denied a petition to 
reopen the claim of service connection for residuals of a 
back injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

3.  The evidence received since the RO decisions is new and 
material, and includes relevant official service department 
records requiring that the claim be reconsidered on the 
merits; thus, the claim of service connection for residuals 
of a back injury is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000); 38 C.F.R. § 3.156(c) 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The RO denied service connection for residuals of a back 
injury in a December 1995 decision on the basis that 
"records show no finding or treatment of a back injury ... 
while he was in the service."  Again, in November 1998, the 
RO denied this claim finding that no new and material 
evidence had been submitted sufficient to reopen the matter.  
On both occasions, the veteran was informed of his appellate 
rights through VA Form 4107 and did not file a notice of 
disagreement; the rating decisions therefore became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final determination may nevertheless be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

In September 2000, the veteran submitted a request to reopen 
his claim of service connection for residuals of a back 
injury.  In a May 2001 rating decision the RO denied the 
petition to reopen, stating that "new and material evidence 
adequate to reopen the claim for service connection for a 
chronic back condition has not been submitted."  The present 
appeal ensued.  The RO issued a statement of the case in July 
2003 in which it once again determined that new and material 
evidence had not been submitted and the claim was not 
reopened.  Most recently, a March 2008 supplemental statement 
of the case expressly declined to reopen the claim.  The 
Board is not bound by the RO determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F. 3d 1366 (Fed.Cir. 
2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The November 1998 RO denial is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the claimant in this action filed his claim prior to that 
date, in September 2000, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable former definition, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

Development of the evidence regarding this claim since the 
prior final rating decision in November 1998 includes a 
December 2003 VA examination report with a discussion of 
etiology, additional post-service medical records including 
records obtained from the custody of the Social Security 
Administration (SSA) documenting the progress of the 
veteran's diagnosed back disabilities, and the veteran's 
submission of statements and copies of service medical 
records drawing attention to documented instances of in-
service back symptom complaints.

Most significantly in this case, pursuant to 38 C.F.R. 
§ 3.156(c)(1), if VA receives or associates with the claims 
file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.

The Board's review of this case has revealed some uncertainty 
as to the nature and content of the service department 
records which may have been associated with the claims file 
during prior adjudication of this claim.  The Board notes 
that the only prior adjudication on the merits of this claim, 
as opposed to on the question of whether new and material 
evidence had been submitted to reopen it, was the original 
December 1995 rating decision.  That December 1995 rating 
decision states that the evidence at that time included 
"Available service medical records dated March 9 to June 29, 
1978."  Additionally, the December 1995 rating decision 
states "Service from March 16, 1978, until July 14, 1978, 
has been verified."  Once again, the Board notes that the 
basis of the December 1995 denial was that the available 
records reportedly "show no finding or treatment of a back 
injury ... while he was in service."

Significantly, the Board notes that the claims folder 
currently contains a DD214 clearly confirming that the 
correct duration of the veteran's period of active duty 
service was from June 1978 to June 1981.  Service medical 
records throughout this period of service are currently 
included in the claims folder.  Documents in the claims 
folder suggest the possibility that some of the service 
medical records were associated with the claims folder around 
May 1985, and another portion of the service medical records 
may have been supplemented in February 1999, but the timing 
of the arrival of particular service medical records is not 
entirely clear.  The Board also notes, in passing, that a 
January 2003 memorandum indicates that the veteran's claims 
folder has been involved in a misfiling incident in which 
documents from another claims file were misfiled in this 
veteran's records; this memorandum indicates that "Copies of 
all records had been sent with an October 4, 1999, 
transmittal letter."

Briefly, the Board notes that the currently available service 
medical records document back injuries in September 1978, 
September 1979, and February 1981.  None of these documented 
back injuries occurred during the period of service which was 
recognized and acknowledged at the time of the December 1995 
rating decision.  None of the service medical records showing 
back injury fall within the range of dates that the December 
1995 rating decision acknowledges.

The May 2001 RO rating decision, which is currently the 
subject of this appeal, is the first RO adjudication of this 
claim to acknowledge the existence of service medical records 
from the veteran's service from 1978 into 1981, although that 
decision determined that no new and material evidence was 
submitted to reopen the claim.  The Board also observes that 
the veteran has submitted his own copies of his service 
medical records, including pertinent records relating to back 
injury.  The veteran's more recent submissions of such copies 
have been marked by the RO as duplicates, but the veteran's 
earlier September 2000 submissions of such service record 
copies were not marked by the RO as duplicates.  While not 
adding clarity to the matter, this may suggest that the 
pertinent service medical records were not already associated 
with the claims folder as of September 2000.

The Board is unable to make a clear determination as to 
whether the veteran's pertinent service medical records were 
associated with the claims file and reviewed in connection 
with prior adjudication of this claim.  This uncertainty 
arises primarily from the fact that the December 1995 RO 
rating decision reflects recognition of only the portion of 
the veteran's service from March to July 1978, and that 
decision's reference only to "Available service medical 
records dated March 9 to June 29, 1978."

The Board is presented with a record which contains pertinent 
service medical records, and uncertainty regarding whether 
the pertinent service medical records were associated with 
the claims folder and considered in prior adjudication of 
this case.  It is also clear that the duration of the 
veteran's period of active duty service has been pertinently 
re-characterized and re-verified since the December 1995 
decision, and this correction in and of itself might arguably 
constitute the receipt of additional service 
records/information.  In light of the facts of this case, and 
to afford every appropriate consideration to the veteran's 
claim on appeal, the Board finds that relevant official 
service department records appear to have been associated 
with the claims file subsequent to the first decision on this 
claim, and that the claim has not yet been reconsidered in 
light of the new service records as required by 38 C.F.R. 
§ 3.156(c).  The Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.

The basis for the only prior denial of this claim on the 
merits featured a finding that there was "no finding or 
treatment of a back injury" during the period of recognized 
service.  The record now includes service records indicating 
a longer period of service including multiple documented 
instances of back injury, and it is not clear that these 
records were associated with the claims folder and considered 
in any prior adjudication of this case.  The Board finds that 
the new evidence is new and material evidence sufficient to 
reopen his claim.

The Board finds the evidence added to the record, by itself 
or when considered with previous evidence of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  The new medical 
evidence obtained since the prior final decision, including 
the November 2003 VA examination report with etiology 
opinion, must be considered in order to fairly decide the 
merits of the claim.  The Board also finds that pertinent 
service records have been associated with the claims file 
subsequent to the first decision on this claim, and that the 
claim has not yet been reconsidered in light of the new 
service records.  Accordingly, the claim of entitlement to 
service connection for residuals of a back injury has been 
reopened.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a) (2000), 
38 C.F.R. § 3.156(c) (2007).

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision to the extent of granting the veteran's 
petition to reopen the claim on appeal.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claim on appeal.  Where the 
RO initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), then the 
case must be remanded to the RO for a de novo review of the 
entire record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

Additionally, the Board notes that the reopening of this 
claim features pertinent service records which may not have 
been in the claims folder and considered at the time of the 
first decision on this claim.  The claim must be reconsidered 
in light of the new service records.  38 C.F.R. § 3.156(c) 
(2007).

Furthermore, the veteran was provided with a VA examination 
in connection with this claim in November 2003.  The 
associated December 2003 examination report opines that based 
upon the evidence of record at that time, the veteran's claim 
was "somewhat speculative in nature."  Since the time of 
that December 2003 VA examination report, however, three 
volumes of additional medical evidence has been obtained from 
the SSA, including records pertaining to treatment of the 
veteran's back.  In light of the expanded evidentiary record 
and in consideration of the circumstances of this case, the 
Board believes that a new VA examination is warranted to 
evaluate the veteran's service connection claim on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for an 
appropriate VA medical examination to 
determine the nature, extent, and etiology 
of any current back disability which may 
be diagnosed for the veteran.  Following a 
review of the relevant medical evidence in 
the claims file, the medical history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to respond to the following:

(a)  Please identify all current 
chronic disabilities diagnosed for the 
veteran's back.

(b)  Please opine as to whether it is 
at least as likely as not (50 percent 
or more likelihood) that any current 
back disability is causally related to 
the veteran's military service; in 
particular, please discuss the 
significance to the etiology, if any, 
of the September 1978, September 1979 
and February 1981 records showing 
treatment for back injuries during 
service.

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Following completion of the above, and 
any other development deemed necessary, 
the RO/AMC should readjudicate the 
veteran's claim for service connection for 
residuals of a back injury.  If the 
decision is adverse to the veteran, he and 
his representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


